     Case 2:20-cv-08223-VBF-PVC Document 8 Filed 09/09/20 Page 1 of 3 Page ID #:52




 1   Michael Machat, Esq. SB#109475
 2   MACHAT & ASSOCIATES, P.C.
     8730 W. Sunset Blvd., Suite 250
 3   West Hollywood, California 90069
     Telephone: (310) 860-1833
 4   Email: michael@machatlaw.com
 5   David A. Randall (SBN 156722)
 6   dave@hdmnlaw.com
     Ehab Samuel (SBN 228296)
 7   esamuel@hdmnlaw.com
     HACKLER DAGHIGHIAN MARTINO & NOVAK P.C.
 8   10900 Wilshire Blvd., Suite 300
 9   Los Angeles, CA 90024
     Tel.: (310) 887-1333
10   Fax: (310) 887-1334
11   Attorneys for Plaintiff
     Vampire Family Brands, LLC
12
13                      UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15
16
17   VAMPIRE FAMILY BRANDS, LLC, )           CASE:.2:20-cv-08223-ODW-PVC
                                    )
18             Plaintiff,           )        Related Case: 2:06-cv-07793-VBF-JWJ
                                    )
19         vs.                      )        NOTICE OF RELATED CASES
20
                                    )
     S.C. CRAMELE RECAS, S.A., TRI- )        [Local Rule 83-1.3.1]
21   VIN IMPORTS, INC and DOES 1 –  )
     20,                            )        DEMAND FOR JURY TRIAL
22                                  )
                                    )
23             Defendants.          )
24                                  )
                                    )
25
26
27

28
     Case 2:20-cv-08223-VBF-PVC Document 8 Filed 09/09/20 Page 2 of 3 Page ID #:53




 1          Pursuant to Central District Local Rule 83-1.3.1, Plaintiff Vampire Family
 2   Brands, LLC hereby notifies this Court that this newly filed action is related to a
 3   previously filed action entitled, TI Beverage Group, LTD v S.C. Cramele Recas
 4   S.A. et al in Case No. CV-06-7793 VBF which concerns the same plaintiff’s
 5   predecessors in interest, TI Beverage Group, Ltd and Michael Machat and one of
 6   the same defendants, namely S.C. Cramele Recas (“Cramele Recas”) in addition to
 7   the same Vampire family of trademarks.
 8          In the TI Beverage Group action, the plaintiff’s predecessor in interest filed
 9   suit for trademark infringement against Cramele Recas for trademark infringement
10   of its Vampire family of marks. That case settled and the parties entered into a
11   stipulated judgment which is attached to the Complaint as Exhibit 1 and here too as
12   Exhibit 1.
13          About seven years after the Stipulated Judgment, Cramele Recas breached
14   the settlement agreement and this Court on January 17, 2015, granted a default
15   judgment against Cramele Recas, attached hereto as Exhibit 2.
16          Now Cramele Recas has breached the settlement agreement again - on a
17   much bigger scale than before, this time involving co-defendant Tri-Vin Imports,
18   Inc.
19          In the prior case, this Court had to determine that it had jurisdiction over
20   Cramele Recas by virtue of the Stipulated Judgment. That exact same issue may
21   present itself to this Court which would involve a duplication of judicial effort.
22   Also, in rendering default judgment, this Court had to examine the evidence and
23   find likelihood of confusion and access damages. The underlying issues of
24   trademark infringement are similar although the facts surrounding infringement
25   this time differ from the time before.
26
27
28                                    Notice of Related Cases
                                                -1-
     Case 2:20-cv-08223-VBF-PVC Document 8 Filed 09/09/20 Page 3 of 3 Page ID #:54




 1         The issues are similar, two of the parties are essentially the same and the
 2   family of trademarks are the same. The category of goods infringed are the same
 3   as well.
 4

 5                                            Respectfully submitted,
 6
     Dated: September ___,
                       9 2020                 By:
 7
                                              Michael Machat, Esq. (SBN 109475)
 8                                            michael@machatlaw.com
                                              MACHAT & ASSOCIATES, P.C.
 9
                                              8730 W. Sunset Blvd., Suite 250
10                                            West Hollywood, California 90069
                                              Tel.: (310) 860-1833
11

12                                            David A. Randall (SBN 156722)
                                              dave@hdmnlaw.com
13
                                              Ehab Samuel (SBN 228296)
14                                            esamuel@hdmnlaw.com
15
                                              HACKLER DAGHIGHIAN
                                              MARTINO & NOVAK P.C.
16                                            10900 Wilshire Blvd., Suite 300
17
                                              Los Angeles, CA 90024
                                              Tel.: (310) 887-1333
18                                            Fax: (310) 887-1334
19
                                              Attorneys for Plaintiff
20                                            Vampire Family Brands, LLC
21

22

23

24

25

26

27

28                                  Notice of Related Cases
                                              -2-
